DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Amendment
The amendment filed 10/20/2021 has been entered. Claims 1-13 and 15-22 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a transmitting/receiving unit” in claim 1 and claim 13, line 3. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to  [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an imaging unit” in claim 1, line 6, and claim 13, line 23. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an analysis unit” in claim 1 and claim 13, line 8. The unit is interpreted as any suitable combination of hardware, software, or firmware, according to [0028]-[0029], Fig. 1; [0058], Fig. 6.
“an elasticity parameter calculation unit” in claim 2, line 2. The unit is interpreted as part of imaging unit ([0059]).
"a two-dimensional image processing unit” in claim 3, line 2. The unit is interpreted as part of imaging unit ([0030], [0057]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the "indication of the hardness difference” in line 1. It is unclear if this is the same as the "indication of the hardness difference” in claim 1.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Tonomura et al (US 20110194748), hereinafter Tonomura, in view of Miyauchi et al (US 20150141822), hereinafter, Miyauchi, Wiesauer et al (US 6482159), hereinafter, Wiesauer and Waki (US 20100331694), hereinafter, Waki.
Regarding claim 1, Tonomura teaches an ultrasound elastography system (Figs. 1-2), comprising: 
an ultrasound probe (The ultrasonic probe 1 [0025]); 
a transmitting and receiving unit that excites the ultrasound probe to transmit ultrasound pulses to a target to be inspected and receive ultrasound echoes from the target through the ultrasound probe to obtain ultrasound echo signals ("an ultrasonic wave transmitting/receiving control unit 4 for controlling the switching operation between transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1); 
an imaging unit that processes the ultrasound echo signals to obtain an ultrasound image of the target and display the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a reception signal from the phasing and adding unit 5, and executes various kinds of signal processing such as gain correction, log correction, wave detection, edge enhancement, filter processing, etc. to 
an input device (“an operating unit 17” [0024]; Fig. 1) configured to:
allow a user (an examiner [0037]; the examiner [0067]) to select a reference region (“the tomographic image frame data … displayed inside the boundary portion of the tomographic image frame data [0067]; 58, [0077], Fig. 12) in the ultrasound image (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]; "the boundary detecting unit 112 creates region-of-interest frame data for tracing the corresponding region by using the lower limit value X1' and the upper limit value X2' specified as described above, and creates boundary trace frame data.  Through the switching and combining unit 14, the image display unit 15 can ... display a boundary portion 58 of the boundary trace frame data on the tomographic image.", [0077], Fig. 12); and
an analysis unit (“elasticity information calculating unit 10,... a region-of-interest 
Note that elasticity modulus is calculated from distortion, i.e., strain, and that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12),
calculates a hardness difference (“a lower elasticity modulus” [0076]) between the shell region and the user- selected reference region outside the region of interest (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11. Note that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12); and 
a display interface that displays an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference  (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) between the shell region and the user-selected reference region ("an 
Tonomura further does not teach allowing the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allowing the user to select a reference region in the ultrasound image that is outside of the region of interest;
wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region.
However, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches allowing the user to selectively draw a line (“coordinate data of … a designated region” [0043]; “the oval designated region… by drawing.” [0052]) around a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050], Fig. 9(a)) in the ultrasound image (“Then, the ROI 
allowing the user to select a reference region (“the fat ROI 91” [0090], Fig. 13(g); ROIB [0134]) in the ultrasound image (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]) that is outside of the region (ROIA [0134]) of interest (“by setting by the operator the center position 73 of the tumor site as the reference position (first reference position), the tumor ROI 75 (first diagnosis region) and the fat ROI 91 (second diagnosis region) can be both automatically generated.” [0090], Fig. 13(g); “the second ROIB is on the contrast image 102 and the range does not include the first ROIA, that it is the range in which the second ROIB does not protrude from the contrast image 102, and that the range does not include the edge of the first ROIA” [0134]);


Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to allow the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allow the user to select a reference region in the ultrasound image that is outside of the region of interest; wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]). In the combined invention of Tonomura and Miyauchi, the user-selected reference region is outside of the region of interest.
While Tonomura teaches the line forming an inner perimeter (56, 58, Fig. 12) of a shell region (shell region is a circle around regions 56 or 58 in Fig. 12) around the region of interest (“the image display unit 15 can display a boundary portion 56 of the boundary trace frame data 
However, Wiesauer discloses a method for the examination of objects with ultrasound which is analogous art. Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer perimeter has a same shape as the inner perimeter (“shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between the inner and outer perimeter (“a selectable thickness” Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “The present invention improves the method described above with the aim to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest” Col. 1, l. 60-67. “According to a further feature of the present invention, the thickness of the shell can be varied between approximately "zero" and a thickness which comprises the complete size of the object. In this way, information coming only from the surface or further information from the object can be processed... Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which 
Therefore, based on Wiesauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Miyauchi to have steps of allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness, as taught by Wiesauer, in order to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest (Wiesauer: Col. 1, l. 60-67). 
Tonomura as modified by Miyauchi and Wiesauer further does not teach determining whether the tissue lesion is infiltrating the shell region.  However, Waki discloses ultrasonic diagnostic apparatus, which is analogous art. Waki teaches determining whether the tissue lesion is infiltrating the shell region ("Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to determine whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [[0115]). In the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki, calculating and comparing elasticity parameters in the reference region and elasticity parameters in the shell region is to determine whether the tissue lesion is infiltrating the shell region.
Regarding claim 2, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1.
Tonomura teaches that the imaging unit comprises: an elasticity parameter calculation unit which processes the ultrasound echo signals to obtain elasticity parameters representing elasticity of the target and generates an elastic image of the target based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; "an elasticity image constructing unit 12 for constructing elasticity image frame data from the distortion or the elasticity modulus, a color scan converter 13 for performing gradation and coloring on the elasticity image frame data" 
Regarding claim 3, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1. 
Tonomura teaches that the imaging unit comprises: a two-dimensional image processing unit which processes the ultrasound echo signals to obtain a two-dimensional ultrasound image of the target ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data" [0030]; "the boundary detecting unit 112 counts the number of pixels (area) of "1" contained in a two-dimensional region 24 having a 3.times.3 kernel size which is set with each pixel of the region-of-interest frame data shown in FIG. 6 set as the center,…" [0058]; Figs. 2, 6; "the boundary detecting unit counts the number of pixels of the region-of-interest contained in a two-dimensional region…" Claim 9); and a two-dimensional image displaying unit which displays the two-dimensional ultrasound image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1. It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 4, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 2.
Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the 
Regarding claim 5, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 2. 
Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 6, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1. 
Tonomura teaches that the system is further comprising a display device which displays the analysis result obtained by the analysis unit (“The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 7, Tonomura teaches an ultrasound elastography method, comprising: 
transmitting ultrasound pulses to a target to be inspected, and receiving ultrasound echoes from the target to obtain ultrasound echo signals (“transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1);  
processing the ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives a ;
allowing a user (an examiner [0037]; the examiner [0067]) to select a reference region (“the tomographic image frame data … displayed inside the boundary portion of the tomographic image frame data [0067]; 58, [0077], Fig. 12) in the ultrasound image (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]; "the boundary detecting unit 112 creates region-of-interest frame data for tracing the corresponding region by using the lower limit value X1' and the upper limit value X2' specified as described above, and creates boundary trace frame data.  Through the switching and combining unit 14, the 
calculating a strain or strain rate (“distortion” [0024]) for the user-selected reference region (56, [0077], Fig. 12) and calculating a strain or strain rate (“distortion” [0024]) for the shell region ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as distortion … from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; “elasticity modulus” Fig. 12. Note that elasticity modulus is calculated from distortion, i.e., strain, and that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12),
calculating a hardness difference (“a lower elasticity modulus” [0076]) between the shell region and the user- selected reference region outside the region of interest (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11. Note that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12); and 
displaying an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference  (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) 
Tonomura does not teach allowing a user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allowing the user to select a reference region in the ultrasound image that is outside of the region of interest;
wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region.
However, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches allowing the user to selectively draw a line (“coordinate data of … a designated region” [0043]; “the oval designated region… by drawing.” [0052]) around a region of interest ("an annotation(s) may be utilized to define a 
allowing the user to select a reference region (“the fat ROI 91” [0090], Fig. 13(g); ROIB [0134]) in the ultrasound image (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]) that is outside of the region (ROIA [0134]) of interest (“by setting by the operator the center position 73 of the tumor site as the reference position (first reference position), the tumor ROI 75 (first diagnosis region) and the fat ROI 91 (second diagnosis region) can be both automatically generated.” [0090], Fig. 13(g); “the second ROIB is on the contrast image 102 and the range does not include the first ROIA, that it is the range in which the second ROIB does not protrude from the contrast image 102, and that the range does not include the edge of the first ROIA” 
wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to allow the user to selectively draw a line around a region of interest in the ultrasound image corresponding to a tissue lesion; allow the user to select a reference region in the ultrasound image that is outside of the region of interest; wherein the hardness difference is calculated as a ratio of the strain or strain rate of the shell region and the strain or strain rate of the user-selected reference region, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]). In the combined invention of Tonomura and Miyauchi, the user-selected reference region is outside of the region of interest.
While Tonomura teaches the line forming an inner perimeter (56, 58, Fig. 12) of a shell region (shell region is a circle around regions 56 or 58 in Fig. 12) around the region of interest (“the image display unit 15 can display a boundary portion 56 of the boundary trace frame data 
However, Wiesauer discloses a method for the examination of objects with ultrasound which is analogous art. Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer perimeter has a same shape as the inner perimeter (“shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between the inner and outer perimeter (“a selectable thickness” Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “The present invention improves the method described above with the aim to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest” Col. 1, l. 60-67. “According to a further feature of the present invention, the thickness of the shell can be varied between approximately "zero" and a thickness which comprises the complete size of the object. In this way, information coming only from the surface or further information from the object can be processed... Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which 
Therefore, based on Wiesauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Miyauchi to have steps of allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness, as taught by Wiesauer, in order to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest (Wiesauer: Col. 1, l. 60-67). 
Tonomura as modified by Miyauchi and Wiesauer further does not teach determining whether the tissue lesion is infiltrating the shell region.  However, Waki discloses ultrasonic diagnostic apparatus, which is analogous art. Waki teaches determining whether the tissue lesion is infiltrating the shell region ("Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to determine whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [[0115]). In the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki, calculating and comparing elasticity parameters in the reference region and elasticity parameters in the shell region is to determine whether the tissue lesion is infiltrating the shell region.

Regarding claim 8, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the method of claim 7. 
Tonomura teaches that processing the received ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image comprises: processing the ultrasound echo signals to obtain elasticity parameters representing elasticity of the target and generating an elastic image of the target based on the elasticity parameters ("an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2; "an elasticity image constructing unit 12 for constructing 
  Regarding claim 9, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the method of claim 7.
Tonomura teaches that processing the received ultrasound echo signals to obtain an ultrasound image of the target and displaying the ultrasound image comprises: processing the ultrasound echo signals to obtain a two-dimensional ultrasound image of the target ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data" [0030]; "the boundary detecting unit 112 counts the number of pixels (area) of "1" contained in a two-dimensional region 24 having a 3.times.3 kernel size which is set with each pixel of the region-of-interest frame data shown in FIG. 6 set as the center,…" [0058]; Figs. 2, 6; Claim 9); and displaying the two-dimensional ultrasound image ("an image display unit 15 for displaying a tomographic image, an elasticity image and a composite image obtained by combining the tomographic image and the elasticity image," [0024], Fig. 1. It is clear that images displayed are two-dimensional because only two-dimensional image processing is disclosed).
Regarding claim 10, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the method of claim 7. 
Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating 
Regarding claim 11, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the method of claim 7. 
Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 12, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the method of claim 7. 
Tonomura teaches displaying an analysis result (“The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Additionally, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches indicating whether the tissue lesion is infiltrating the shell region (Waki: "Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave transceiver can be left on the medical record as illustration information.  For example, in a The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to indicate whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [[0115]).

Regarding claim 13, Tonomura teaches an ultrasound elastography system (Figs. 1-2), comprising: 
an ultrasound probe (The ultrasonic probe 1 [0025]);
a transmitting and receiving unit that excites the ultrasound probe to transmit ultrasound pulses to a target to be inspected and receives ultrasound echoes from the target through the ultrasound probe to obtain ultrasound echo signals ("an ultrasonic wave transmitting/receiving control unit 4 for controlling the switching operation between transmission and reception of the transmitting unit 2 and the receiving unit 3" [0023]; Fig. 1);
an imaging unit that processes the received ultrasound echo signals to obtain an ultrasound image of the target and displays the ultrasound image ("The phasing and adding unit 5 controls the phase of the reception signal amplified in the receiving unit 3, and forms ultrasonic beams for one or plural convergence points.  The tomographic image constructing unit 6 receives 
an input unit (“an operating unit 17” [0024]; Fig. 1); and
an analysis unit (“elasticity information calculating unit 10,... a region-of-interest 
detecting unit 11" [0024]. "The displacement measuring unit 9" [0030]; Figs. 1-2) that calculates analysis parameters (“the displacement or moving vector,” [0030]; “elasticity information” [0024]) in a reference region (56, [0077], Fig. 12) and elasticity parameters (“elasticity information” [0024]; “elasticity modulus” [0076]) in the shell region to obtain an analysis result ("The displacement measuring unit 9 executes one-dimensional or two-dimensional correlation processing on the basis of a pair of RF signal frame data selected by the RF signal frame data selecting unit 8 and the displacement or moving vector (the direction and magnitude of the displacement) at each measurement point on a tomographic image is measured to generate displacement frame data." [0030]; "an elasticity information calculating unit 10 for acquiring elasticity information such as distortion, an elasticity modulus or the like from the displacement information measured in the displacement measuring unit 9” [0024]; Figs. 1-2. “The histogram data" [0034].“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11; “elasticity modulus” Fig. 12. Note that elasticity parameters are calculated and compared in region 56 and shell region outside 56, the comparison being implemented using different shading of displayed areas, seen in Fig. 12);
Note that elasticity parameters are calculated and compared in region 56, fig. 12, and shell region that is the “surrounding region,” comparison being implemented using different shading of displayed areas, seen in Figs. 11-12) and a user-selected or automatically-selected reference region (“the tomographic image frame data … displayed inside the boundary portion of the tomographic image frame data [0067]; 58, [0077], Fig. 12) in the ultrasound image (“an operating unit 17 for transmitting an examiner's instruction to the control unit 16" [0024], Fig. 1. “Furthermore, the examiner may select a region on an elasticity image having distortion or elasticity modulus (elasticity information) of interest to specify the lower limit value X1 and the upper limit value X2.  Specifically, a region 40 on the elasticity image displayed on the image display unit 15 is selected by the operating unit 17 as shown in FIG. 5.  The region 40 can be arbitrarily deformed in the direction of an arrow by the operating unit 17.” [0037]  “The examiner selects through the operating unit 17 that only the tomographic image frame data is displayed inside the boundary portion of the tomographic image frame data or that the elasticity image frame data is translucently displayed inside the boundary portion of the tomographic image frame data while superimposed on the tomographic image frame data.” [0067]);

wherein different colors of the elastic image correspond to different tissue hardnesses according to the elasticity parameters (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]); and 
an imaging unit (15, Figs. 1-2) that displays an elasticity histogram for the elastic image ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-4 and 11-12), the elasticity histogram comprising a horizontal axis corresponding the different colors of the elastic image (“elasticity modulus (kPA)” Figs. 3-4 and 11-12) and a vertical axis representing a number or relative percentage of pixels (“FREQUENCY” Figs. 3-4 and 11-12) in each of the shell region and the reference region (the shell region and the reference region seen in Figs. 3-4 and 11-12) that correspond to each color of the elastic image (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion...  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]; Figs. 3-4 and 11-12).
Tonomura further does not teach an input unit configured to allow a user to selectively draw a line around a region of interest in the ultrasound image.
However, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches an input unit (11, Fig. 1) configured to allow a user (“inputted by the examiner… by using an input device such as a position designating device which is an input unit provided in the apparatus control/interface unit 11 (S2).” [0043], Fig. 1) to selectively draw a line (“coordinate data of … a designated region” [0043]; “the oval designated region… by drawing.” [0052]) around a region of interest ("an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050], Fig. 9(a)) in the ultrasound image (“Then, the ROI generation unit 12 takes in coordinate data of … a designated region inputted by the examiner in the contrast image in the image display unit 8 from the apparatus control/interface unit 11 … by using an input device such as a position designating device which is an input unit provided in the apparatus control/interface unit 11 (S2). The designated region can be a circular region having a radius r.sub.0 … or a two-dimensional region designated by drawing by the input device.” [0043]; Figs. 1-2. “FIG. 9 
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tonomura to allow a user to selectively draw a line around a region of interest in the ultrasound image, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to diagnosis (Miyauchi: [0054]). 
While Tonomura teaches the line forming an inner perimeter (56, 58, Fig. 12) of a shell region (shell region is a circle around regions 56 or 58 in Fig. 12) around the region of interest (“the image display unit 15 can display a boundary portion 56 of the boundary trace frame data on the elasticity image or display a boundary portion 58 of the boundary trace frame data on the tomographic image." [0077], Fig. 12), Tonomura as modified by Miyauchi further does not teach allowing the user to select a thickness of the shell region; automatically determining an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness. 
However, Wiesauer discloses a method for the examination of objects with ultrasound which is analogous art. Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between the inner and outer perimeter (“a selectable thickness” Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “The present invention improves the method described above with the aim to significantly simplify the user interaction necessary for the representation of an object or the representation of a certain layer within the volume of interest” Col. 1, l. 60-67. “According to a further feature of the present invention, the thickness of the shell can be varied between approximately "zero" and a thickness which comprises the complete size of the object. In this way, information coming only from the surface or further information from the object can be processed... Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which defines the data area to be evaluated can be … an area defined by the surface and by a selectable thickness which can expand from the surface to the inside of the object, to the outside of the object or in both directions.  FIG. 2 shows a shell 16 which is expanded to the inside of the object.” Col. 3, l. 43-48).
Therefore, based on Wiesauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura and Miyauchi to allow the user to select a thickness of the shell region; automatically determine an outer perimeter for the shell region, such that the outer perimeter has a same shape as the inner perimeter, and a distance between the inner and outer perimeter is uniformly equal to the selected thickness, as taught by Wiesauer, in order to significantly simplify the user interaction necessary for the representation 
Tonomura as modified by Miyauchi and Wiesauer further does not teach determining whether the tissue lesion is infiltrating the shell region.  However, Waki discloses ultrasonic diagnostic apparatus, which is analogous art. Waki teaches determining whether the tissue lesion is infiltrating the shell region ("Accordingly, a display shown in FIG. 11 is provided.  That is, when an elasticity image is acquired, a circular elasticity mark 101 which is gradated in accordance with hardness or softness of the tissue (tumor) in the set area of the elasticity image is superimposedly displayed at the corresponding position on the biometric simulation image 85.  Furthermore, in addition to the circular elasticity mark 101, an elasticity scale bar 102 representing gradated hue and the degree of hardness or softness of the tissue in association with each other is also displayed." [0097]; “the depth information from an ultrasonic wave transceiver can be left on the medical record as illustration information.  For example, in a case where infiltration of cancer is observed in a depth direction which is difficult to be found by using two-dimensional information, it can be three-dimensionally represented as an elasticity mark of a tumor, and thus this embodiment is effective from the viewpoint that it can be easily grasped after examination.” [0115]. The “depth direction” defines a shell region).
Therefore, based on Waki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, and Wiesauer to determine whether the tissue lesion is infiltrating the shell region, as taught by Waki, in order to easily identify a tumor (Waki: [0115]). In the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki, calculating and comparing elasticity parameters in the reference region and elasticity parameters 

Regarding claim 15, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 13. 
Tonomura teaches that the elasticity parameters comprise elasticity histogram statistic ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-2).
Regarding claim 16, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 13. 
Tonomura teaches that the elasticity parameters comprise elasticity modulus (elasticity modulus [0024], [0076]).
Regarding claim 17, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1.
Additionally, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches that the input device further receives a user selection (Miyauchi: “one or more indications” [0044]) of whether the shell region is to be obtained by expanding or narrowing of the region of interest (Miyauchi: “the ROI module 78 may shrink a ROI, in response to receipt of an indication, by the ROI module 78, of a detection of one or more touches of a finger outside of a generated ROI 
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki to have the input device that further receives a user selection of whether the shell region is to be obtained by expanding or narrowing of the region of interest, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 18, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1.
Additionally, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches that the input device receives the selection of a region of interest (Miyauchi: “one or more indications” [0044]; “a region(s) of interest (ROI)" [0050]) in response to the user drawing the region of interest on the ultrasound image (Miyauchi: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with 
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki to have the input device that receives the selection of a region of interest in response to the user drawing the region of interest on the ultrasound image, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 19, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1.
Additionally, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches that the imaging unit automatically draws (Miyauchi: “examples of means for performing operations may comprise, for example, the processor 34, the processor 70 (e.g., as means for performing any of the operations described above), the region of interest module 78 and/or a device or circuit for executing instructions or executing an algorithm for processing information as Drawing is algorithm-based, i.e., automatic) the shell region on the ultrasound image according to the selected thickness (Miyauchi: “The medical images described herein may be generated with the use of ...ultrasound technology," [0036]; "a region of interest associated with a medical image(s)" [0058]; "an annotation(s) may be utilized to define a region(s) of interest (ROI)." [0050]. “As examples in which the ROI module 78 may generate or modify one or more regions of interest, consider FIGS. 4-9 described more fully below for purposes of illustration and not of limitation.  It should be pointed out that the regions of interest associated with FIGS. 4-9 may relate to an area(s) of interest at one or more respective medical images” [0051]. “A region of interest may be generated by the ROI module 78 in response to receipt of an indication of a touch at the touch screen display 80 of the communication device 100." [0052]. “The location of the regions of interest corresponds to locations of respective touch points.  At operation 1010, the apparatus (e.g., ROI module 78) may define a diameter (e.g., D=1.8 cm) of the regions of interest based in part on a width … of the corresponding touch points.  At operation 1015, an apparatus (e.g., ROI module 78) may define each of the regions of interest to include at least one disc including one or more contours. [0067], Fig. 6. The selected thickness is the distance between lines 7 and 9 in Fig. 6).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki to have the imaging unit that automatically draws the shell region on the ultrasound image according to the selected thickness, as taught by Miyauchi, in order to generate one or more regions of interest via a user interface in a user a friendly and efficient manner (Miyauchi: [0001]).
Regarding claim 20, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 1.
Tonomura teaches that the analysis result includes a comparison of elasticity parameters (“a lower elasticity modulus” [0076]) calculated for the shell region (a region outside 52 in Fig. 11) and the elastic parameters calculated for the reference region (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion, viscosity, Poisson ratio or the like.  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]. “Here, a region-of-interest 52 is locally contained in the boundary portion 50.  The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11).  

Regarding claim 21, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 20.
Tonomura teaches that the analysis result comprises one or more of strain (“distortion” [0024]), strain-time curve, velocity of shear wave, elasticity modulus (“elasticity modulus” [0076], Fig. 11), and elasticity histogram statistic (Fig. 3) between the region of interest and the shell region (“The region-of-interest 52 has a lower elasticity modulus than the surrounding region.” [0076], Fig. 11; “An examiner arbitrarily specifies a lower limit value X1 and a upper limit value X2 of a boundary tracing range for the histogram data by using the operating unit 
Tonomura as modified by Miyauchi, Wiesauer, and Waki does not teach that the analysis result comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region.
However, Miyauchi discloses a method for setting regions of interest and ultrasound diagnostic apparatus, which is analogous art.  Miyauchi teaches that the analysis result comprises strain ratio (“in an ultrasound image measured under the same stress, by evaluating a size of the strain .epsilon. of the biological tissue of the lesion site by a strain ratio (.epsilon./.epsilon..sub.r) using strain .epsilon..sub.r of a normal biological tissue (a fat layer, for example) other than a lesion site with less individual difference as a reference" [0054]. “It is an aim of the region of interest generation unit 60 to generate and set the first ROIA and the second ROIB in order to improve accuracy of a measurement result of this elasticity ratio A/B and to obtain the measurement result with high reproducibility.” [0135]) between the region of interest (ROIA [0135]) and the shell region (ROIB [0135]).
Therefore, based on Miyauchi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki to have the analysis result that comprises one or more of strain and strain ratio, strain-time curve, velocity of shear wave and velocity ratio of shear wave, elasticity modulus and elasticity modulus ratio between the region of interest and the shell region, as taught by Miyauchi, in order to facilitate measurements of the properties of a lesion site and to make it contribute to 
Regarding claim 22, Tonomura modified by Miyauchi, Wiesauer, and Waki teaches the system of claim 2.
Tonomura teaches that displaying an indication of the hardness (“associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image” [0035]) difference (the difference is seen in image hue difference of different regions of the “elasticity image” [0035], Fig. 12) between the shell region and the user-selected reference region outside the region of interest comprises: 
displaying an elasticity histogram (“the histogram data” [0035]) for the elastic image ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram data on the basis of the frequency to the numerical value.  The histogram data calculated in the histogram calculating unit 111 is displayed on the image display unit 15." [0034], Figs. 1-4 and 11-12), the elasticity histogram comprising a horizontal axis corresponding the different colors of the elastic image (“elasticity modulus (kPA)” Figs. 3-4 and 11-12) and a vertical axis representing a number or relative percentage of pixels (“FREQUENCY” Figs. 3-4 and 11-12) in each of the shell region and the reference region (the shell region and the reference region seen in Figs. 3-4 and 11-12) that correspond to each color of the elastic image (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this 
In the combined invention of Tonomura, Miyauchi, Wiesauer, and Waki, the user-selected reference region is outside the region of interest.

Response to Arguments
                                                         
Applicant's arguments filed 10/20/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyauchi.
Response to the 35 U.S.C. §103 rejection arguments on pages 10-17 of the REMARKS.
Claims 1-22                
The Applicant argues that “Wiesauer does not satisfy the requirement that the distance between the inner and outer perimeter is uniformly equal to the specified thickness… As shown below, the horizontal thickness of Fig. 2 is substantially larger than the vertical thickness, as measured by Visio's dimensioning tool.” (Page 12). However, Wiesauer teaches allowing the user to select a thickness (“a selectable thickness” Col. 3, l. 45) of the shell region ("a certain layer of the object", Col. 3, l. 23-24; “shell 16” Col. 3, l. 47); automatically determining an outer perimeter for the shell region (“This approximation process can also be done automated.” Col. 3, l. 39-40), such that the outer perimeter has a same shape as the inner perimeter (“shell 16” has oval shape of “surface 13” as seen in Figs 2-3; Col. 3, l. 31), and a distance between Col. 3, l. 45; “a certain thickness is chosen” Col. 2, l. 32-34) is uniformly equal to the selected thickness (“a layer …which can have a certain thickness” Abstract. “Another possibility is that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” Col. 2, l. 21-34; “the shell which defines the data area to be evaluated can be … an area defined by the surface and by a selectable thickness which can expand from the surface to the inside of the object, to the outside of the object or in both directions.” Col. 3, l. 43-48). Fig. 2 is seen as a mere illustration showing the same shape for the outer perimeter and the inner perimeter. In addition to that, Wiesauer teaches “that a certain thickness is chosen and--for convex objects by diminishing the diameter of the shell--the object is examined layer by layer.” (Wiesauer: Col. 2, l. 21-34). The Applicant argues that “Cited references do not teach the comparison of a user-selected reference region outside of the region of interest and the shell region… Cited references do not teach the recited calculations of strain or strain rate for the user-selected reference region outside of the region of interest, strain or strain rate for the shell region, nor the hardness difference between the shell region and the user-selected reference region outside the region of interest.” (Pages 13-15). This argument is moot because the rejection is made in view of Miyauchi. The Applicant argues that “The cited references do not teach the elasticity histogram recited in claims 13 and 22.” (Page 15). However, Tonomura teaches an elasticity histogram (“the histogram data” [0035]) for the elastic image ("As shown in FIG. 2, the region-of-interest detecting unit 11 includes a histogram calculating unit 111 and a boundary detecting unit 112.  The histogram calculating unit 111 counts the numerical value of elasticity information such as the distortion or elasticity modulus at each coordinate of the elasticity frame data output from the elasticity information calculating unit 10, and calculates histogram the shell region and the reference region seen in Figs. 3-4 and 11-12) that correspond to each color of the elastic image (“The display style of the histogram data displayed on the image display unit 15 is shown in FIGS. 3 and 4.  The ordinate axis of the histogram data shown in FIGS. 3 and 4 represents the frequency, and the abscissa axis represents the elasticity modulus.  In this embodiment, the abscissa axis represents the elasticity modulus, however, it may represent distortion...  Furthermore, a color bar 20 is an index for associating the distortion or elasticity modulus (elasticity information) with the hue of an elasticity image, and it is cooperated with the color scan converter 13” [0035]; Figs. 3-4 and 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793    
         
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793